Citation Nr: 1111703	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-21 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to November 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in pertinent part, granted service connection for lumbar strain and for left ankle sprain and assigned initial 10 percent and noncompensable ratings, respectively, effective December 1, 2004.  In an October 2005 rating decision, the RO assigned an initial 10 percent rating for left ankle sprain, effective December 1, 2004.

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the matters on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).  Moreover, as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing the issues set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2009, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's low back disability has been manifested by forward flexion of no less than 80 degrees and combined range of motion of the thoracolumbar spine of no less than 160 degrees; there is no evidence of arthritis, intervertebral disc syndrome, associated neurological deficit or ankylosis.

2.  Since the award of service connection, the Veteran's left ankle sprain has been manifested by no more than moderate limitation of motion, without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an initial rating in excess of 10 percent for left ankle sprain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In a December 2004 pre-rating letter, the RO provided the Veteran with VCAA-compliant notice with regard to establishing service connection for low back and left ankle disabilities.  These claims arise from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in January 2005 and in October 2007 for her left ankle disability, and VA examinations in January 2005 and in June 2010 for her low back disability.  Although the October 2007 examiner did not have access to the Veteran's claims file, the examination report contained the history and findings necessary to rate the disability under the schedular criteria.  Furthermore, there is no evidence or contention that there has been a change in the disabilities since the last examinations in October 2007 and June 2010.  

The Board acknowledges that the Veteran's representative asserted that the October 2007 examiner provided range of motion findings without the use of a goniometer.  See July 2009 Appellant's Brief.  The Board notes that the fact that the examiner did not specifically indicate in the examination report that a goniometer was used during the Veteran's examination does not mean that the instrument was not used.  Furthermore, 38 C.F.R. § 4.46 does not mandate a goniometer be used, it only notes that one is indispensable for accurate measurements.  More importantly, as the examiner provided detailed findings for range of motion, e.g., "18 degrees" of dorsiflexion and "48 degrees" of plantar flexion, which likely reflect use of a goniometer.  Therefore, the Board finds that the examination was adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303, 311 (2007).

The Board also notes that in her May 2005 NOD and July 2006 VA Form 9, the Veteran reported that she had been treated by a private physician, Dr. A. C. for her left leg, ankle and foot.  In March and April 2010, VA sent the Veteran letters, requesting that she complete a signed authorization for release of records from Dr. A. C. so that these treatment records could be obtained.  To date, the Veteran has not responded to these letters or submitted any additional evidence.  The Veteran is reminded that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Hence, the Board has no alternative but to adjudicate the Veteran's claims on the basis of the current record.  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board finds that there is no additional notice that should be provided, nor is there any indication that there is further development required to create any additional evidence to be considered in connection with the claims herein decided.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Lumbar Strain

In an April 2005 rating decision, the RO granted service connection for lumbar strain and assigned an initial 10 percent rating, under Diagnostic Code 5237.  This rating was based on evidence of forward flexion of 80 degrees, extension of 20 degrees and 20 degrees of side bending, bilaterally, with complaints of end-range pain, during a January 2005 VA examination.  The examiner also noted that range of motion of the lumbar spine was limited by reports of pain, but there was no evidence of fatigue, weakness or lack of endurance following repetitive use, and no evidence of excess fatigability or incoordination.  X-rays were deferred due to the Veteran's pregnancy.  The examiner diagnosed a lumbar strain.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2010).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

In her May 2005 NOD, the Veteran claimed that many of her activities were restricted due to her low back disability.  

The Veteran was afforded another VA examination in May 2005.  The Veteran complained of daily back pain which was aggravated during prolonged standing or sitting.  She also complained of daily flare-ups while bending or picking up her child, and reported that the back disability interfered with her daily activities because she had difficulty bending and lifting heavy objects.  On examination, there was some discomfort over the right sacroiliac joint with deep palpation.  During range of motion testing, she was able to flex to 90 degrees, extend to 30 degrees, side bend right and left to 30 degrees, and rotate right and left to 30 degrees.  She complained of pain at the end of extension and side bending to the right.  After repetitive motion, there was an additional loss of joint function of 10 percent, which was secondary to pain.  Straight-leg raising was negative; motor strength was 5/5 in the lower extremities, distal and proximal; deep tendon reflexes were even at 2/4, muscle tone was normal and Babinski was downgoing bilaterally.  The examiner also noted that she had lymphedema of the lower extremities, left greater than the right.  X-rays of the lumbar spine were unremarkable, and showed possible joint space narrowing inferiorly at the right SI joint.  The Veteran was diagnosed with lumbar sprain/strain.  

Outpatient treatment records from the VA Medical Center in East Orange, New Jersey (East Orange VA) and the Columbus VA Medical Center (Columbus VA), dated from June 2005 to February 2008 show that the Veteran was seen for complaints of musculoskeletal pain and low back pain, and that she received obesity counseling.  She also complained of radiating pain and numbness into the lower extremities and the left foot, and was eventually diagnosed with lymphedema of the left foot and ankle, which was noted to be likely due to chronic venous insufficiency.  [Parenthetically, the Board notes that, in an unappealed March 2007 rating decision, the RO has determined that the Veteran's lymphedema is not related to service or a service-connected disability.].
 
In accordance with the Board's August 2009 remand, the Veteran was afforded her most recent VA spine examination in June 2010.  The Veteran complained of intermittent back pain, at a level of 4 on a scale of 1-10.  She also complained of occasional radiating pain in the bilateral lower extremities and occasional tingling and numbness in the left lower extremity.  She denied weakness in the lower extremities and reported that her bowel and bladder functions were intact.  The Veteran also reported that she was independent in the activities of daily living; that she did not use a brace or assistive device; that she did not have additional limitation following repetitive use or during flare-ups; and that she did not experience any incapacitating episodes during the previous 12-month period.

On examination, there was no evidence of gross deformity of the lumbar spine, but there was minimum tenderness to palpation over the lower portion of the lumbar paraspinals bilaterally.  Range of motion testing revealed flexion from 0 to 90 degrees, without pain; extension from 0 to 35 degrees, with mild pain at the end; lateral bending from 0 to 40 degrees bilaterally, without pain; and rotation from 0 to 60 degrees bilaterally, without pain.  There was no additional pain and range of motion remained the same after three repetitions.  The examiner also noted that there was no evidence of fatigue, weakness or lack of endurance.  Straight-leg raising and Patrick's tests were negative bilaterally.  Gait was normal and neurological examination was normal.  X-rays of the lumbar spine showed there was no degenerative disease.  The examiner's diagnosis was lumbar strain.  The examiner also noted that the Veteran's obesity played a role in her back pain.

As noted above, in order for the Veteran to receive a higher rating of 20 percent for her service-connected low back disability, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The evidence required for a 20 percent evaluation under the general rating formula is not shown.  As noted above, the Veteran was able to forward flex to 80 degrees in January 2005, to 90 degrees in May 2005, and again to 90 degrees in June 2010.  During her January 2005 examination, the Veteran reported flare-ups of back pain with any type of prolonged activity.  However, she also reported that she was independent in activities of daily living, including feeding, grooming and dressing, and that she was able to ambulate without the use of an assistive device.  The examiner noted that the decrease in the Veteran's range of motion was due to her reports of pain.  But the examiner also noted that there was no evidence of fatigue, weakness or lack of endurance following repetitive use, and no evidence of any excessive fatigability or incoordination.  During her May 2005 examination, the Veteran reported flare-ups of back pain daily, when bending and lifting of heavy objects, including her infant child.  However, she also reported that she had no back pain at all when she was not active.  Furthermore, although the examiner noted that there was an additional loss of joint function of 10 percent after repetitive motion, secondary to pain; the Board finds that even forward flexion of 80 percent is significantly exceeds the 60 degrees required for a higher rating of 20 percent.  On VA examination in June 2010, the Veteran reported that she was independent in the activities of daily living, that she did not use a brace or assistive device, and that she did not have additional limitation following repetitive use or during flare-ups.  Furthermore, the examiner noted that there was no additional pain and range of motion remained the same after three repetitions.  The examiner also noted that there was no evidence of fatigue, weakness or lack of endurance.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  

Furthermore, on examination in June 2010, the Veteran's gait was normal.  No neurological deficits were noted; and there were no complaints or indications of muscle spasm or abnormal spinal contour.  There is no other medical evidence of record, VA or private, showing that the requirements for a higher rating of 20 percent were met or approximated.

The rating criteria require that separate ratings be awarded for neurologic impairment associated with the low back disability.  The Board notes that, although the Veteran was found during VA outpatient treatment and on examination in June 2010 to have radiating pain in the lower extremities, and tingling and numbness in the left lower extremity, these symptoms have been attributed to lymphedema, which the RO has determined is not related to service or her service-connected low back disability.  Furthermore, neurological examination in June 2010 was normal, revealing muscle strength of 5/5 in the both lower extremities with sensation grossly intact to light touch.  Deep tendon reflexes were 2+ at the knees and the ankles.  Babinski sign was negative and there was no ankle clonus.  The evidence is therefore also against a separate rating for neurologic impairment associated with the Veteran's low back disability.


Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for lumbar sprain, since the award of service connection.

Left Ankle Sprain

In an April 2005 rating decision, the RO granted service connection for a left ankle sprain and assigned an initial noncompensable rating, under Diagnostic Code 5271.  This rating was based on evidence from January 2005 VA examinations, which showed a swollen left ankle, with no tenderness to palpation, full range of motion, full strength in the lower extremities, normal sensory examination and normal gait.  She was diagnosed with a left ankle sprain.

The Veteran's left ankle disability is currently evaluated as 10 percent disabling under Diagnostic Code 5271 on the basis of moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a maximum 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  

In her May 2005 NOD, the Veteran argued that based on the symptoms she was experiencing, she believed that the VA examiner had incorrectly diagnosed her with just an ankle sprain.  She claimed that her entire foot, ankle and leg were severely swollen, and that she had to wear two different sized shoes.  In fact, she claimed that even flip flops did not fit her foot properly.  She also claimed to have problems walking, and that she would experience numbness in her pinky toe, with radiation to the rest of her foot.  She also claimed that she experienced frequent pains and swelling which would not decrease.  The Veteran also claimed that she had an MRI conducted by her private physician, which showed no tears or breaks, but a lot of fluid buildup in the ankle and foot.  She requested that her ankle be reevaluated.

Outpatient treatment records from the East Orange VA, dated in June 2005 show that the Veteran was receiving treatment for recurrent ankle sprain, and that she was treated with moist heat, ice, physical therapy and the use of a TENS unit.  They also reflect that she reportedly was seeing two podiatrists and that she was advised to see a lymphedema specialist.  A June 2005 MRI of the left ankle revealed no obvious pathology.

In an October 2005 rating decision, the RO assigned an initial 10 percent rating for left ankle sprain, effective December 1, 2004, based on what it noted to be evidence of moderate limited motion of the ankle.

In her July 2006 VA Form 9, the Veteran claimed that she had been diagnosed with lymphedema of the left leg.  She also claimed to experience numbness and "pins and needles" on the left foot.  Furthermore, she claimed that compared to her right foot and ankle, her left ankle had less feeling when touched and would swell up to twice its size, making it hard for her to walk.  She again requested that her ankle be reevaluated.  

Outpatient treatment records from the East Orange VA dated from June 2005 to October 2005 and from the Columbus VA, dated from May 2006 to November 2006 show that the Veteran complained of left ankle pain, swelling and numbness, as well as swelling of the left lower leg up to the knee, which was noted to be probably due to chronic venous insufficiency.  In July 2005, he was diagnosed with lymphedema of the left foot and ankle, and in August 2006, she was referred to podiatry and issued compression stockings.  Range of motion was never noted to be less than adequate.

Outpatient treatment records from the East Orange VA dated from November 2006 to August 2007 are negative for any complaints related to the Veteran's left ankle.

In a March 2007 rating decision, the RO determined that the Veteran's lymphedema is not related to service or a service-connected disability.  See March 2007 rating decision.

The Veteran was afforded another VA examination in October 2007.  She reported continued pain and swelling in the left ankle and continued tingling in her left fifth toe.  She also reported giving way and instability of the left ankle.  She denied stiffness, weakness, episodes of dislocation or subluxation, locking, effusion, inflammation or flare-ups.  On examination, there was pain on palpation of the region overlying the left anterior talofibular ligament.  However, the Veteran's gait was normal and there was no evidence of abnormal weight bearing.  She demonstrated dorsiflexion from 0 to 18 degrees, without pain, and plantar flexion from 0 to 48 degrees, without pain.  The examiner also noted that there was no additional limitation of motion on repetitive use, no stiffness, no weakness, no inflammatory arthritis and no joint ankylosis.  X-rays of the left ankle showed no evidence of a fracture.  

Based on the totality of the evidence, the Board concludes that the Veteran's left ankle disability does not warrant an initial rating in excess of 10 percent.  

The medical evidence of record does not show more than moderate limitation of motion of the left ankle.  Therefore, a higher rating under Diagnostic Code 5271 based on marked limitation of motion of the ankle is not warranted.  Furthermore, as there is no evidence of ankylosis of the left ankle, a higher rating under Diagnostic Code 5270 is also not warranted.

With regard to whether there was functional impairment due to pain, weakened movement, incoordination and excess fatigability, as noted above, there was no pain during range of motion and no flare-ups of joint pain.  The Veteran denied any weakness, dislocation or subluxation related to the left ankle.  Furthermore, on physical examination, her gait was normal without any evidence of abnormal weight bearing.  The examiner diagnosed a mild left ankle sprain, and noted that the disability had no affect on occupational activities, chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting or grooming and only a mild affect on exercise and sports.  A higher rating would therefore not be warranted on the basis of functional impairment.  See 38 C.F.R. §§ 4.40, 4.45.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for left ankle sprain.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  On examination in January and May 2005, the Veteran indicated that she was not working because she was pregnant.  In October 2007, she reported that she was a full-time student, and in June 2010, she reported that she had just finished college courses and was looking for a job.  She has not claimed that she would be able to perform the duties of a job for which her education and training have prepared her due to her service-connected low back or left ankle disabilities.  Thus, there is no evidence of marked interference with employment.  She has not been hospitalization due to her low back or left ankle disabilities.  Hence, referral for consideration of an extraschedular rating is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2010).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As there has been no allegation or evidence of unemployability attributable to the Veteran's service-connected low back and left ankle disabilities, the Board finds that further consideration of entitlement to a TDIU is not required.


ORDER

An initial rating in excess of 10 percent for lumbar strain is denied.

An initial rating in excess of 10 percent for left ankle sprain is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


